ITEMID: 001-93258
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF BEGANOVIĆ v. CROATIA
IMPORTANCE: 2
CONCLUSION: Violation of Art. 3;No violation of Art. 14+3;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1977 and lives in Luka.
5. On 9 December 1999 a request that minor-offences proceedings be instituted against the applicant was lodged with the Zaprešić Minor Offences Court (Prekršajni sud u Zaprešiću), following an allegation that on 8 December 1999 the applicant (then aged twenty-two) and two other individuals had physically attacked three minors, D.E., S.C. and I.Š., by hitting them and kicking them all over their bodies while simultaneously shouting obscenities. They had also damaged a vehicle owned by the mother of one of the victims and had broken one of its front lights and the front bumper.
6. On the evening of 23 April 2000 the above-mentioned D.E. (born on 17 February 1982), S.C. (born on 15 November 1982) and I.Š. (born on 25 July 1982), together with four friends, B.B. (born on 17 January 1983), F.P. (born on 28 May 1982), Z.T. (born on 18 December 1981) and S.T. (born on 25 May 1983), approached the applicant, who was in the company of five friends, and asked him about the incident of 8 December 1999. The applicant then verbally insulted D.E. on the basis of his Serbian origin. A fight ensued.
7. On 24 April and 8 June 2000 the police interviewed the individuals from the above group. Their statements concurred as to the fact that they had been friends with the applicant until the incident of 8 December 1999. On 23 April 2000 they had agreed that they would find the applicant and attack him. When they attacked the applicant, he had pulled out a knife and stabbed Z.T. twice. B.B. had then hit the applicant on the head with a wooden plank and all of them, including the applicant, had left the scene.
8. In his statement of 24 April 2000 I.Š. mentioned that the applicant was of Roma origin, but did not elaborate on this point. The relevant part of the statement reads:
“As regards Darko Beganović, he is of Roma origin. He used to mistreat the others on occasions when any of them was alone. He threatened to attack them, which caused fear in the group because they were afraid of him and of such behaviour.”
9. The police also interviewed the applicant and two other neutral witnesses. In his statement the applicant gave no indication that any of the assailants had made reference to his Roma origin.
10. On 12 June 2000 the applicant, represented by legal counsel, lodged a criminal complaint with the Zagreb State Attorney’s Office (Općinsko državno odvjetništvo u Zagrebu) against six identified individuals (F.P., Z.T., S.T., S.C., D.E. and B.B.) and a seventh unknown individual, alleging that on 23 April 2000 they had approached and surrounded him and proceeded to hit him until he fell to the ground. They had then started to kick him. When the beating stopped he had stood up, whereupon B.B. had hit him on the head with a wooden plank, causing him to lose consciousness. The attack had caused him severe bodily injuries. Furthermore, on 6 June 2000 the same men had told a certain D.K. to tell the applicant that they were going to burn him alive. The applicant alleged that they had thus committed two criminal offences, namely assault leading to grievous bodily harm and threatening behaviour, and asked for criminal proceedings to be brought against them.
11. In a letter to the Zagreb Police Department dated 24 April 2000 the “Sveti Duh” General Hospital in Zagreb, where the applicant had been examined, described the applicant’s injuries as grievous. A letter of discharge dated 29 April 2000 stated that the applicant had been admitted to the hospital on 24 April 2000 and had been diagnosed with concussion and numerous contusions to the head and body.
12. On 4 July 2000 the Zagreb Police Department lodged a criminal complaint with the Zagreb State Attorney’s Juvenile Office against B.B., alleging that at around 11 p.m. on 23 April 2000 he and his friends, S.T., D.E., I.Š., Z.T. and S.C., had had a fight with the applicant. The complaint alleged that they had planned the fight beforehand and for that purpose had gone to a location where they expected to find the applicant. After verbally assaulting him, they had beaten him up and kicked him all over his body. One of them, B.B., had hit him on the head with a wooden plank and the applicant had lost consciousness. The complaint also cited the above medical records stating that the applicant had sustained grievous bodily injuries.
13. In submissions of 8 January 2001 the applicant’s counsel pointed out that she had lodged a criminal complaint on 12 June 2000 and asked to be informed of the case-file number. She further contended that Articles 2 and 3 of the Convention and Article 6 § 2 of the Framework Convention for the Protection of National Minorities required State authorities to take all steps to identify within a reasonable time the perpetrators of criminal offences against life and limb, and to do so with particular urgency where, as in the case at issue, the victim was a member of a national minority (Roma). She added that all the circumstances indicated that the offence was racially motivated.
14. On 12 March 2001 the Zagreb State Attorney’s Office forwarded the applicant’s criminal complaint to the Velika Gorica State Attorney’s Office. A medical report was prepared by a court expert in forensic medicine. As regards the injuries sustained by the applicant, the relevant part of the report reads:
“Examination and treatment of the victim, Beganović Darko, established numerous blows which caused contusions and lacerations to his head and body each of which amounts to a bodily injury (under the previous classification, a lesser bodily injury). The injuries were caused by several blows from one or more hard objects, possibly a fist, a shoe-clad foot or a similar object. If some of the blows were struck by a shoe-clad foot, the victim was most probably bent over or lying on the ground. Since the injuries are not described in detail, it is not possible to establish their number or the number of blows. The blows were of minor to medium intensity.
The diagnosis of concussion, although mentioned, was not objectively established in the medical documentation enclosed in the file, and could therefore not be forensically accepted.
Taken together, all of the injuries sustained by the victim Beganović Darko amount to a bodily injury.”
As regards the injuries sustained by Z.T., the relevant part of the report reads:
“Examination of Z.T. revealed two stab wounds on his back. Since these wounds are not described in detail, only an indirect conclusion can be reached, namely that, given the lack of injuries in deeper structures, the wounds were shallow and each of them, taken separately and together, amounted to bodily injury. The injuries were caused by two separate knife stabs or stab blows by a similar object. The stabs were of minor intensity. At the moment of stabbing the victim most probably had his back turned towards the assailant.”
15. On 16 July 2001 the Velika Gorica State Attorney’s Office decided not to institute criminal proceedings against B.B. on the ground that the medical analysis of the injuries sustained by the applicant indicated that the diagnosis of concussion could not be accepted forensically, given that all the other injuries were of a lesser nature. Under the relevant domestic law a prosecution for such injuries had to be brought privately by the victim, while a prosecution for grievous bodily injuries had to be initiated by the relevant State authorities. The applicant was thus instructed to proceed accordingly and to ask, within eight days, that a juvenile panel from a competent county court institute criminal proceedings against B.B.
16. In her submissions of 24 August 2001 to the Velika Gorica State Attorney’s Office, the applicant’s counsel asked for the criminal complaint of 12 June 2000 against the other suspects to be treated as a private prosecution for the offence under Article 98 of the Criminal Code of assault occasioning bodily harm.
17. On 27 August 2001 the applicant’s counsel brought a private prosecution against B.B., then a minor, in the Juvenile Council of the Velika Gorica Municipal Court for the offence under Article 98 of the Criminal Code. On 10 October 2001 the Velika Gorica Municipal Court ordered the applicant’s counsel to inform it of the date of birth of B.B. and to proceed in accordance with sections 45, 46 and 63 of the Juvenile Courts Act.
18. In her submissions to the Velika Gorica State Attorney’s Office of 16 October 2001, the applicant’s counsel argued that the decision of 16 July 2001 not to prosecute concerned only the criminal complaint lodged by the police on 4 July 2000, but not the criminal complaint lodged by the applicant on 12 June 2000, since the latter was broader in scope than the police complaint. She further emphasised that the offence against the applicant was racially motivated and asked the Office to act with reasonable expedition. She also argued that the failure to act by the State Attorney’s Office had infringed the applicant’s constitutional rights to equality and to life, and his rights not to be ill-treated, to have a competent court decide his rights and obligations, to respect for his private and family life and honour, and to protection from violence and hatred based on his nationality, race or religion. She also relied on the Constitutional Act on the Rights and Freedoms of National and Ethnic Minorities in Croatia, the International Covenant on Civil and Political Rights, the International Convention on the Elimination of all Forms of Discrimination and the European Convention on Human Rights.
19. In her submission to the Velika Gorica Municipal Court of the same day the applicant’s counsel stated that she was not in a position to find out B.B.’s date of birth and that such information had to be requested from the Ministry of the Interior. She also submitted that the order to proceed in accordance with sections 45, 46 and 63 of the Juvenile Courts Act had been unclear. She further argued that the applicant had been prevented from prosecuting his assailants and that it was the practice of the State Attorney’s Office not to prosecute acts of violence against citizens of Roma origin. She repeated the contentions she had made to the Velika Gorica State Attorney concerning the infringement of the applicant’s rights.
20. In a letter of 5 November 2001, the Velika Gorica Municipal Court invited the applicant’s counsel to explain whether the private prosecution of B.B. was to be considered as an application to the juvenile panel of a competent county court under section 62 § 2 of the Juvenile Courts Act. In her reply of 7 November 2001, the applicant’s counsel confirmed that this was the case. She further explained that on 16 July 2001 the Velika Gorica State Attorney’s Office had given her an erroneous instruction to bring a private prosecution against B.B. since, under the Juvenile Courts Act, the prosecution of a minor could not be brought privately, but only by a competent State Attorney’s Office. She further pointed out that she had consulted the case file and that no expert assessment had been conducted of the injuries sustained by the applicant, contrary to the statement by the Velika Gorica State Attorney’s Office in its decision not to prosecute of 16 July 2001. She also argued that the offence in question had infringed the applicant’s right to life and personal safety, and the prohibition of torture, inhuman and degrading treatment, and that he had had no effective remedy for the protection of those rights.
21. In a letter of 30 December 2001 addressed to the Velika Gorica State Attorney’s Office, the Zagreb State Attorney’s Office expressed its view that the former body’s decision not to prosecute B.B. had been erroneous and contrary to section 45 of the Juvenile Courts Act, which required the competent State Attorney’s Office to undertake an official prosecution against minors even in respect of criminal offences otherwise subject to private prosecution. The Zagreb State Attorney’s Office indicated that it was necessary to obtain information about B.B. from a competent Social Welfare Centre and then to declare the criminal complaint against B.B. inadmissible, in accordance with section 64 of the Juvenile Courts Act, subject to the condition that B.B. be ordered to undertake one of the measures listed in that provision.
22. On 4 February 2002 the Zagreb County Court Juvenile Council decided to bring charges of bodily injury under Article 99 of the Criminal Code against B.B. before a juvenile judge. The case file was forwarded to the Velika Gorica Municipal Court in order for it to conduct the proceedings.
23. On 5 July 2002 the Velika Gorica State Attorney’s Office lodged a request with the juvenile judge of the Velika Gorica Municipal Court for preparatory proceedings to be instituted against B.B. They asked that B.B. and other participants be interviewed regarding the circumstances of the offence in question. They further requested a fresh report from the Zaprešić Welfare Centre, in order to decide whether there was a need for an educative measure in respect of B.B.
24. The hearing before the Velika Gorica Municipal Court, scheduled for 2 November 2002, was adjourned because counsel for the defendant failed to appear. At the hearing held on 13 January 2003 the applicant gave his evidence. He did not indicate in any way that any of the assailants had made reference to his Roma origin. He stated that on 23 April 2000 he had been in the company of five of his friends when the assailants approached him and then attacked him. None of his friends had been involved in the incident.
25. On 10 April 2003 the Velika Gorica Social Welfare Centre submitted their report on B.B., drawn up on 3 April 2003. The relevant part of the report reads:
“... He completed vocational school ... acquiring a qualification as a machine technician. He was temporarily employed ... until he was conscripted to military service in November 2001.
He completed his military service in May 2002. Since then he has been unemployed but is registered with the State Employment Office.
... there is no evidence that he has committed any further criminal offences.
His cooperation and communication are adequate. He is polite and comes across as a serious young man.
...
In view of his personality, the conditions of his upbringing and his current life, we consider that the criminal offence he has been charged with was a misdemeanour attributable to his youth and the consequence of a stressful situation.
In view of the fact that this was the first time he had ever been reported as a criminal offender and that, in the meantime, he has committed no further criminal offences, we consider it justifiable to impose an educative measure in the form of a special obligation requiring him to participate in the activities of humanitarian organisations or activities of ecological or communal interest.”
26. A qualified social worker conducted a further interview with B.B. on 10 April 2003 for the purposes of the criminal proceedings against him. The relevant part of the report on the interview reads:
“ ... To date there has been no need for social services intervention in the family, including in respect of B., who has no record of crime or misdemeanours.
He takes seriously the fact that he has been the subject of proceedings before a court of law, as does his mother, and he expresses concern about the outcome.
The above observations lead to the conclusion that B.’s general functioning is adequate, being marked by pronounced social and emotional maturity and clear and mature opinions. He shows a responsible attitude towards his obligations.
Therefore, should his criminal responsibility be established, the offence could be construed as a misdemeanour arising out of a specific situation, and the imposition of an educative measure in the form of a special obligation to participate in humanitarian activities seems justified.”
27. At the hearing held on 21 May 2003 Z.T., S.T., S.C., I.Š. and F.P. gave evidence as witnesses. None of them made any reference to the applicant’s Roma origin. They all stated that they had socialised with the applicant and belonged to the same circle of friends prior to the incident of 8 December 1999. In a decision of 26 May 2003 the Velika Gorica Municipal Court instituted preparatory proceedings against B.B., under section 68(2) of the Juvenile Courts Act. A hearing scheduled for 5 November 2003 was adjourned on the ground that D.E., who was studying in Germany and had been called as a witness, did not appear. He gave his evidence at the hearing held on 12 February 2004. On 12 January 2004 the applicant’s counsel submitted an application to expedite the proceedings.
28. On 26 February 2004 the Velika Gorica State Attorney’s Office made a proposal that B.B., under sections 6 and 9 of the Juvenile Courts Act, take part in the work of humanitarian organisations or activities of communal or ecological interest instead of having criminal sanctions imposed on him. The proposal was based on the family and personal circumstances of B.B., who had meanwhile become an adult, had successfully completed his schooling and military service and was looking for a job. There had been no further criminal complaints against him.
29. On 22 March and 6 May 2004 the applicant’s counsel submitted further applications to expedite the proceedings. On 2 July 2004 the Velika Gorica Municipal Court joined the two sets of proceedings. On 17 January 2005 the applicant’s counsel submitted a further application to expedite the proceedings. On 17 June 2005 the applicant’s counsel submitted a fresh application to expedite the proceedings to the President of the Velika Gorica Municipal Court, stressing that the prosecution was about to become time-barred.
30. On 21 December 2005 the Velika Gorica Municipal Court discontinued the proceedings against B.B. on the ground that the prosecution for the offence with which he was charged had become time-barred on 23 April 2004. A subsequent appeal by the applicant was dismissed on 9 March 2006 by the Velika Gorica County Court.
31. On 30 September 2002 the Velika Gorica State Attorney’s Office declared the applicant’s criminal complaint of 12 June 2000 inadmissible in respect of F.P., Z.T., S.C. and D.E. as, under the relevant domestic law, a prosecution for bodily harm had to be brought privately by the victim. As to the alleged threat, D.K., in a statement to the State Attorney’s Office, denied telling the applicant that any such threat had been made. The applicant was informed of his right to take over the prosecution as a subsidiary prosecutor and to lodge a private subsidiary indictment with the Velika Gorica Municipal Court or to request an investigation through the Zagreb County Court.
32. On 11 November 2002 the applicant, represented by counsel, lodged a private subsidiary indictment against five suspects (all of the assailants but B.B. and the one unidentified assailant) with the Velika Gorica Municipal Court for the offences set out in Articles 98 and 99 of the Criminal Code, namely causing bodily harm and causing grievous bodily harm. He also asked for these proceedings to be joined with those already pending before the same court against B.B.
33. On 29 September 2003 the Municipal Court asked the Zaprešić Social Welfare Centre to prepare reports on the defendants.
34. The relevant part of the report on S.T., drawn up on 28 October 2003, reads:
“... he dropped out of high school and in October this year enrolled in a training course for security guards ... which he plans to complete by June 2004.
He has less time for leisure because he is attending classes and assisting in renovation work on the family home.
S. greets others and communicates with them politely.
His hygiene habits are appropriate to his age.
He smokes and drinks alcoholic drinks occasionally.
In a decision of the [Velika Gorica Municipal] Court ... of 22 November 2001 an educative measure was imposed on him in the form of close care and supervision and a special obligation to undergo specialised medical treatment or treatment for drug and other addictions.
S. carried out the above special obligation in Zagreb City Centre for the Prevention of Addictions, although there were difficulties in respect of his frequency of ... attendance.
The educative measure consisting of close care and supervision was implemented, although there were difficulties related to regular communication and performance of the programme tasks.
S. lives with his parents and brother Z.
...
The parents cared for the children’s basic needs according to their abilities. However, they lacked the capacity to face up to the developmental difficulties [of children]. Becoming aware of their helplessness in bringing up their children and their lack of authority, they became discouraged.
The family live in their own house ... where they moved six year ago after living in a flat ...
S. has not adapted well to rural life.
As regards the question of criminal proceedings, we propose that a special obligation be imposed in the form of participation in humanitarian activities.”
35. The relevant part of the report on F.P., drawn up on 17 November 2003, reads:
“ ... In June 1998, as the driver of a vehicle, [he had] a road accident in which he sustained multiple contusions to his head and lungs. He was hospitalised ... He was unconscious for twelve days. ... As a consequence ... he had a mild motor skills and speech disorder and frequent headaches. ... His current health is good.
He completed high school ... and obtained a qualification as a waiter ... he then also completed training as a lorry driver and a driver of vehicles for the transport of dangerous materials.
For a period of time he worked as a waiter and in the past seven months he has worked as a driver.
...
He did not perform military service. He lives with his parents and is not married.
He cooperates well and communicates adequately.
The records of this centre show that in 1998 preliminary proceedings were conducted against the then minor F. in the Zagreb Municipal Court in connection with the criminal offence of causing a road accident. The proceedings were terminated [without a conviction] since the court applied the principle of appropriateness [of criminal punishment].
He has not committed any further criminal offences.
On the basis of the above we consider, should his criminal responsibility be established, that application of the Juvenile Courts Act is justified, and we propose that a special obligation be imposed in the form of participation in the activities of humanitarian organisations or activities of ecological or communal interest.”
36. The relevant part of the report on D.E., drawn up on 17 November 2003, reads:
“We have not been able to contact the above-mentioned young adult directly. Instead, we conducted a telephone conversation with D., who indicated that he is currently resident in Germany with his mother and studying computer science.
...
The records of this Centre show that D. has not committed any further criminal offence nor is there any record of any other asocial behaviour.
On the basis of the above we consider, should his criminal responsibility be established, that application of the Juvenile Courts Act is justified, and we propose that a special obligation be imposed in the form of participation in the activities of humanitarian organisations or activities of ecological or communal interest.”
37. The relevant part of the report on Z.T., drawn up on 26 November 2003, reads:
“... he dropped out of a [vocational] high school he had attended until the third grade.
...
In 2001 he completed his military service, and after returning to his family decided to continue his education and enrolled in evening classes in the same [vocational] school, in order to obtain a qualification in electronics.
Currently he is about to complete his education, and needs only to pass the final exams. Meanwhile, Z. has been working part-time and since last May has been employed in the Croatian Institute for Construction Works ...
He is unmarried and lives with his parents.
According to the records of this Centre he has not committed any further criminal offences.
He cooperates well and communicates adequately. He comes across as a serious young man.
...
On the basis of the above, we consider, should his criminal responsibility be established, that application of the Juvenile Courts Act is justified, and we propose that a special obligation be imposed in the form of participation in the activities of humanitarian organisations or activities of ecological or communal interest.”
38. The relevant part of the report on S.C., drawn up on 2 December 2003, reads:
“... he completed vocational school on schedule and graduated in 1999.
After graduation he was unemployed since he could not find a job, but he helped his parents [on their] agricultural [land].
In 2001 he completed his military service.
Currently, he is employed in a construction firm ...
He states that, owning to his work, he does not have much leisure time, which he then spends resting or helping his parents.
According to the information of this Centre he has not committed any further criminal offences in the meantime.
He cooperates well and comes across as a serious young man.
...
On the basis of the above, we consider, should his criminal responsibility be established, that application of the Juvenile Courts Act is justified, and we propose that a special obligation be imposed in the form of participation in the activities of humanitarian organisations or activities of ecological or communal interest.”
39. The first hearing, scheduled for 9 March 2004, was adjourned since only one of the five defendants appeared. On 22 March and 6 May 2004 the applicant’s counsel submitted further applications to expedite the proceedings.
40. On 2 July 2004 the Velika Gorica Municipal Court joined the two sets of proceedings. At a hearing on 28 October 2005 the presiding judge served a copy of the applicant’s subsidiary private indictment on the defendants and scheduled the next hearing for 8 March 2006. On 21 December 2005 the Velika Gorica Municipal Court severed the proceedings. On 11 May 2006 the Velika Gorica Municipal Court discontinued the proceedings against the remaining defendants, on the ground that the prosecution of the offences with which they were charged had become time-barred on 23 April 2004.
41. On 9 April 2002 the applicant, represented by legal counsel, brought a civil action against nine defendants (the five identified perpetrators of the acts of violence against the applicant and the parents of two of the assailants who had been minors at the time of the attack) in the Zagreb Municipal Court (Općinski sud u Zagrebu), seeking damages for the injuries he had sustained.
42. On 11 September 2003 the applicant’s counsel submitted an application to expedite the proceedings. At a hearing on 17 September 2003 the Zagreb Municipal Court decided to stay the proceedings pending the outcome of the criminal proceedings against the defendants.
43. In submissions of 28 June 2005, the applicant’s counsel complained that the above decision had not been served on her and asked for it to be set aside since the conduct of the criminal proceedings had been ineffective. On 24 February 2006 her submissions were returned to her. When she enquired about the case she was told that on 26 January 2004 it had been transferred to the Zaprešić Municipal Court (Općinski sud u Zaprešiću). However, when on 21 July and 20 December 2006 she made enquiries about the case at the latter court she received no reply.
44. On 29 January 2007 the applicant’s counsel lodged a complaint about the length of the civil proceedings with the Velika Gorica County Court. This complaint was upheld on 23 August 2007; the County Court awarded the applicant 7,771.20 Croatian kuna (HRK) in compensation and ordered the Municipal Court to adopt a decision within six months.
45. At the hearing held on 19 September 2007 the Municipal Court ordered that a medical report be drawn up. On 17 January 2008 the experts submitted their report of 23 December 2007. The relevant part of the report reads:
“The plaintiff received initial medical assistance in the surgical department of the ‘Sveti Duh’ General Hospital in Zagreb on 24 April 2000. He received treatment and was discharged from hospital on 29 April 2000, following an improvement [in his condition]. [He was] advised to rest and take painkillers and to [return for] a neurological check-up in ten days, with the results of an EEG examination.
When examined by the experts the plaintiff complained of continuing headaches.
A clinical examination did not reveal pathological substrates.
The medical documentation consists of a discharge letter, without any further check-ups.
OPINION: The medical documentation and the patient’s condition can be linked to the harmful act in question and the injuries sustained by the plaintiff on that occasion.
Pain of significant intensity lasted two days, of medium intensity three days and of minor intensity one week.
The remaining minor, occasional pains are caused by increased physical effort.
The initial fear was intense and short in duration. Secondary fear (in respect of the injuries and their consequences) of significant intensity lasted a day, of medium intensity three days and of minor intensity a week.
The medical documentation and examination of the victim did not reveal any lasting consequences from the harmful act.
The plaintiff did not require assistance from other persons.”
The civil proceedings before the Zaprešić Municipal Court are still pending.
46. The relevant parts of the Criminal Code (Kazneni zakon, Official Gazette no. 110/1997) provide:
“(1) Criminal proceedings in respect of criminal offences shall be instituted by the State Attorney’s Office in the interest of the Republic of Croatia and its citizens.
(2) In exceptional circumstances the law may provide for criminal proceedings in respect of certain criminal offences to be instituted on the basis of a private prosecution or for the State Attorney’s Office to institute criminal proceedings following [a private] application.”
“Anyone who inflicts bodily injury on another or impairs another’s health shall be fined or sentenced to imprisonment for a term not exceeding one year.”
“Criminal proceedings for the offence of inflicting bodily injury (Article 98) shall be instituted by means of a private prosecution.”
“A public official, or another person acting at the instigation or with the explicit or tacit acquiescence of a public official, who inflicts on another person pain or grave suffering, whether physical or mental, for such purposes as obtaining from him or a third person information or a confession, punishing him for an act he or a third person has committed or is suspected of having committed, or intimidating or coercing him or a third person, or for any reason based on discrimination of any kind, shall be sentenced to imprisonment for a term of one to eight years.”
47. The relevant provisions of the Code of Criminal Procedure (Zakon o kaznenom postupku, Official Gazette nos. 110/1997, 27/1998, 58/1999, 112/1999, 58/2002 and 62/2003) provide:
“(1) Criminal proceedings shall be instituted and conducted at the request of a qualified prosecutor only. ...
(2) In respect of criminal offences subject to public prosecution the qualified prosecutor shall be the State Attorney and in respect of criminal offences to be prosecuted privately the qualified prosecutor shall be a private prosecutor.
(3) Unless otherwise provided by law, the State Attorney shall undertake a criminal prosecution where there is a reasonable suspicion that an identified person has committed a criminal offence subject to public prosecution and where there are no legal impediments to the prosecution of that person.
(4) Where the State Attorney finds that there are no grounds to institute or conduct criminal proceedings, the injured party as a subsidiary prosecutor may take his place under the conditions prescribed by this Act.”
Articles 47 to 61 regulate the rights and duties of private prosecutors and of injured parties acting as subsidiary prosecutors. The Criminal Code distinguishes between these two roles. A private prosecutor (privatni tužitelj) is an injured party who brings a private prosecution in respect of criminal offences for which such prosecution is expressly prescribed by the Criminal Code (these are offences of a lesser degree). The injured party as a subsidiary prosecutor (oštećeni kao tužitelj) takes over criminal proceedings in respect of criminal offences subject to public prosecution where the relevant prosecuting authorities, for whatever reason, have decided not to prosecute. Pursuant to Article 47, where the prosecution is brought privately, the charge must be lodged with the relevant authority within three months after the qualified prosecutor has learnt of the offence and the identity of the perpetrator.
“(1) A request to prosecute shall be lodged with the competent State Attorney’s Office and a private prosecution with the competent court.
(2) Where the injured party has lodged a criminal complaint ... he or she shall be considered to have thereby lodged a request to prosecute.
(3) Where the injured party has lodged a criminal complaint or a request to prosecute but the [competent authorities] establish that the criminal offence in question should be prosecuted on the basis of a private prosecution, the criminal complaint or the request to prosecute shall be treated as a timely private prosecution if it has been submitted within the time-limit prescribed for [bringing] a private prosecution...”
Pursuant to Article 55(1), the State Attorney is under a duty to inform the injured party within eight days of a decision not to prosecute and of that party’s right to take over the proceedings, as well as to instruct that party on the steps to be taken.
48. The relevant provisions of the Juvenile Courts Act (Zakon o sudovima za mladež, Official Gazette nos. 111/1997, 27/1998 and 12/2002) read as follows:
“A minor is a person who, at the time of the offence, was at least fourteen but not older than eighteen. A young adult is a person who, at the time of the offence, was at least eighteen but not older than twenty-one.”
“(1) Sanctions in respect of minors who have committed criminal offences are educative measures, imprisonment of a minor and security measures.
...”
“(1) Educative measures are:
...
(2) special obligations
...”
“(1) A court may order a minor to fulfil one or more special obligations where it finds that appropriate orders or injunctions are needed to influence the minor and his or her conduct.
(2) A court may impose the following obligations:
...
7. to participate in the activities of humanitarian organisations or activities of communal or ecological interest.
...
(7) In connection with the obligation under paragraph 2, point 7 of this section a court may impose a maximum of one hundred and twenty working hours within a period of six months, so as not to hinder the minor’s education or regular employment;
(8) A competent Social Welfare Centre shall supervise the enforcement of the obligation...”
“(1) Criminal proceedings against minors shall be instituted at the request of the State Attorney in respect of all criminal offences.
(2) Prosecution [of minors] in respect of criminal offences generally subject to private prosecution may be instituted if a person authorised [to initiate a private prosecution] has lodged an application for proceedings to be instituted with the competent State Attorney’s Office within three months of learning of the offence and the identity of the perpetrator.”
“In criminal proceedings against a minor [the] victim cannot take the role of prosecutor.”
“(1) Where the State Attorney has decided under section 45 of this Act that there is no ground to request that criminal proceedings be instituted against a minor (Article 174 of the Code of Criminal Procedure), he or she shall notify the victim of this and state the reasons for his or her decision ...
(2) Within eight days after notification [under paragraph 1] has been served on the victim, he or she may request a competent juvenile council of a higher court to decide whether proceedings should be instituted. The division shall decide after it has obtained the opinion of the State Attorney. The division may decide that the proceedings should not be instituted at all or that they should be instituted before a juvenile judge.
(3) Where the division has decided that proceedings should be instituted, the competent State Attorney’s Office shall take over the proceedings against a minor.”
“(1) In respect of criminal offences which carry a sentence of imprisonment not exceeding five years or a fine, the State Attorney may decide not to request that criminal proceedings be instituted, despite the existence of a reasonable suspicion that a minor has committed such an offence, where the State Attorney considers that the proceedings against the minor would not fulfil any purpose in view of the nature of the offence and the circumstances under which it was committed, as well as the previous life and personality of the minor in question. In order to establish these facts, the State Attorney may request information from the [minor’s] parents ... other persons and institutions ... or interview the minor in question ...
(2) The State Attorney shall inform the competent Social Welfare Centre and the victim about his or her decision under paragraph 1 of this section and shall inform the latter of his or her right to bring any compensatory claim he or she might have in civil proceedings...”
“(1) The State Attorney may make his or her decision not to institute proceedings (section 63) subject to the minor’s willingness to:
...
(b) participate in the activities of humanitarian organisations or activities of communal or ecological interest (within the limits of section 9(2).22).
...”
“(1) A request that preparatory proceedings be instituted shall be lodged with a competent juvenile judge by the State Attorney.
(2) Where the juvenile judge agrees with the request she or he shall issue a decision that preparatory proceedings are to be instituted. ...”
49. The relevant part of the Rules on the State Attorney’s Offices (Pravilnik o unutarnjem poslovanju u državnim odvjetništvima, Official Gazette no. 106/02) reads:
“A victim, a party represented by a State Attorney’s Office ... or an interested person, other than a suspect, an accused or an opposing party in the proceedings, may consult a criminal, civil or other case file held by the State Attorney. Such persons may also be allowed to copy the case file in whole or in part.
Permission to consult or copy the case file shall be given by the State Attorney or the official in charge of a particular case file.”
VIOLATED_ARTICLES: 3
NON_VIOLATED_ARTICLES: 14
3
